Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments filed on 05/27/2022 have been fully considered and are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Regarding the 35 USC 101:  Applicant amended the independent claims 15, 21 & 27 which does not overcome the rejection since “control a vehicle based at least in part on the ground cluster” can be a human thinking.  Thus, the rejection still remains.
Regarding the 35 USC 112: The amendment of the independent claims 15, 21 & 27 with “control a vehicle based at least in part on the ground cluster” is not clear a relationship between “a system” and “a vehicle”.  Thus, the 112 Rejection still remains.
Regarding the 35 USC 103.  The amendment with “control a vehicle based at least in part on the ground cluster” in the claims 15, 21 & 27 has raised new issue because the system (which is unclear whether the system installed within the vehicle or the system remotes the vehicle) controls the vehicle which have not been previous addressed in the prosecution history and is not entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662